

113 HR 3529 IH: Protecting Habitat Homeownership Act
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3529IN THE HOUSE OF REPRESENTATIVESNovember 19, 2013Mr. Meadows (for himself, Mrs. Capito, Mr. Murphy of Florida, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide exemptions from certain mortgage, servicing, and appraisal requirements for non-profit low-income housing providers, and for other purposes.1.Short titleThis Act may be cited as the Protecting Habitat Homeownership Act.2.Exemptions(a)Truth in Lending ActThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended—(1)in section 128(f) (15 U.S.C. 1638(f))—(A)in paragraph (3)—(i)by striking apply to any fixed rate and inserting the following:apply to—(A)any fixed rate;(ii)by striking the period and inserting ; or; and(iii)by adding at the end the following:(B)any residential mortgage loan originated by a non-profit low-income housing provider.; and(B)by adding at the end the following:(4)Non-profit low-income housing provider definedFor purposes of this subsection, the term non-profit low-income housing provider means an organization that—(A)is exempt from taxation pursuant to section 501(c)(3) of the Internal Revenue Code of 1986;(B)makes residential mortgage loans—(i)for the purpose of promoting or facilitating homeownership for poor or low-income, disabled, or other disadvantaged persons or families; and(ii)sets interest rates on such loans that—(I)are lower than the bank prime loan rate, as determined under the Federal Reserve Statistical Release of selected interest rates (commonly referred to as the H.15) by the Board of Governors of the Federal Reserve System, for the last day of the most recent weekly release of such rates; or(II)are, after adjusting for inflation, no-interest loans or loans with interest rates significantly below the interest rates for loans for purchase of single-family housing generally available in the market;(C)except as described under subparagraph (B), does not engage in the business of a loan originator or mortgage broker;(D)conducts its activities in a manner that serves public or charitable purposes;(E)receives funding and revenue and charges fees in a manner that does not incentivize the organization or its employees to act other than in the best interests of its clients;(F)compensates employees in a manner that does not incentivize employees to act other than in the best interests of its clients; and(G)meets such other requirements as the Bureau determines appropriate..(2)in section 129C(a) (15 U.S.C. 1639c(a)), by adding at the end the following:(10)Exemption for non-profit low-income housing providersThis subsection shall not apply to a residential mortgage loan made by a non-profit low-income housing provider (as such term is defined under section 128(f)(4)).;(3)in section 129E (15 U.S.C. 1638e), by adding at the end the following:(l)Exemption for non-Profit low-Income housing providersThis section shall not apply to a residential mortgage loan made by a non-profit low-income housing provider (as such term is defined under section 128(f)(4)), or any services provided with respect to such a mortgage loan.; and(4)in section 129H (15 U.S.C. 1638h), by adding at the end the following:(g)Exemption for non-Profit low-Income housing providersThis section shall not apply to a residential mortgage loan made by a non-profit low-income housing provider (as such term is defined under section 128(f)(4))..(b)Real Estate Settlement Procedures Act of 1974Section 6(k) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(k)) is amended by adding at the end the following:(3)Exemption for non-profit low-income housing providersThis subsection and subsections (l) and (m) shall not apply to the servicing of a residential mortgage loan made by a non-profit low-income housing provider (as such term is defined under section 128(f)(4) of the Truth in Lending Act)..